—In an action to recover damages for personal injuries, in which the Public Administrator, Kings County, was substituted as the plaintiff on behalf of the estate of Johnny Vigo, the defendant appeals, *418as limited by his brief, from so much of an order of the Supreme Court, Kings County (I. Aronin, J.), dated December 22, 1998, as denied his motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
There are issues of fact which preclude the granting of summary judgment (see, Tishman v City of New York, 30 AD2d 854, affd 25 NY2d 978). Bracken, J. P., Joy, Goldstein and Florio, JJ., concur.